Mr. Justice HutchisoN
delivered the opinion of the Court.
This is another aspect of case number 6366, Puig v. Solá, et al., ante 426. Doña María Puig and her minor children brought suit for the foreclosure of a mortgage against Sotomayor and his wife and their vendees, the present owners of the mortgaged property. The prayer was for a sale of the mortgaged property and for a deficiency judgment against the mortgagors, Sotomayor and his wife. Soto-mayor demurred on the ground of a misjoinder of causes of action and a misjoinder of parties. The District Judge sustained this demurrer and plaintiffs appeal from a judgment of dismissal as to Sotomayor.
Appellees concede that plaintiffs might bring an action aga’nst Sotomayor to recover any deficiency after foreclosure and sale of the mortgaged property, but rely on Malgor v. Clivillés, 42 P.R.R. 441, as authority for the contention that a mortgagee can not obtain a deficiency judgment against a mortgagor in an ordinary action for the foreclosure of a mortgage on property in the possession of subsequent owners. The doctrine of the Malgor case, so far as it tends to support this contention, was abandoned in Fernández v. Luyando, 46 P.N.R. 687. The Fernández case, on the other hand, is *431authority for the view that a mortgagee may obtain the sale of mortgaged property in the hands of the actual owners, vendees of the mortgagor, and a deficiency judgment against the mortgagor in a single action. See also 19 R.C.L. 667, Sec. 482, and Moore v. Borges, 46 P.R.R. 838.
The judgment appealed from must he reversed and the case remanded for further proceedings not inconsistent herewith
Mr. Justice Aldrey dissented.